

	

		II

		109th CONGRESS

		1st Session

		S. 1448

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Durbin (for himself

			 and Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To improve the treatment provided to

		  veterans suffering from post-traumatic stress disorder.

	

	

		1.Short titleThis Act may be cited as the

			 Post-Traumatic Stress Disorder

			 Treatment Improvement Act.

		2.Improved treatment of

			 post-traumatic stress disorder

			(a)In

			 generalNot later than 120

			 days after the date of the enactment of this Act, the Secretary of Veterans

			 Affairs shall—

				(1)establish a post-traumatic stress disorder

			 clinical team at every Medical Center of the Department of Veterans

			 Affairs;

				(2)provide a certified family therapist for

			 each Vet Center of the Department of Veterans Affairs; and

				(3)appoint a post-traumatic stress disorder

			 coordinator within each Veteran Integrated Service Network and within each

			 Readjustment Counseling Service Region.

				(b)Duties of PTSD

			 coordinatorEach coordinator

			 appointed for a network or region under subsection (a)(3) shall—

				(1)evaluate post-traumatic stress disorder and

			 family therapy treatment programs within the network or region;

				(2)identify and disseminate best practices on

			 evaluation and treatment of post-traumatic stress disorder, and on family

			 therapy treatment, within the network or region and to other networks and

			 regions; and

				(3)recommend the resource allocation necessary

			 to meet post-traumatic stress disorder and family therapy treatment needs

			 within the network or region.

				(c)WaiverBeginning on the date that is 5 years after

			 the date of the enactment of this Act, the Secretary of Veterans Affairs may

			 waive any requirement of this Act for the fiscal year beginning after that date

			 if the Secretary, not later than 90 days before the beginning of such fiscal

			 year, submits to Congress a report—

				(1)notifying Congress of the proposed

			 waiver;

				(2)explaining why the requirement is not

			 necessary; and

				(3)describing how post-traumatic stress

			 disorder services and family therapy services will be provided to all veterans

			 who may need such services.

				

